 
 
Exhibit 10.1
 
[Director Form as of 2/23/11] 
 
THERMO FISHER SCIENTIFIC INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
 
Granted Under the 2008 Stock Incentive Plan
 


1.             Award of Restricted Stock Units.
 
This agreement (the “Agreement”) sets forth the terms and conditions of an award
by Thermo Fisher Scientific Inc., a Delaware corporation, on _____________, 2011
(the "Award Date") to _____________________ (the “Participant”) of ______
restricted stock units of the Company (individually, an “RSU” and collectively,
the “RSUs”).  Each RSU represents the right to receive one share of common
stock, $1.00 par value, of the Company (“Common Stock”) pursuant to the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
2008 Stock Incentive Plan (the “Plan”).  The shares of Common Stock that are
issuable in connection with the RSUs are referred to in this agreement as
Shares. Capitalized terms used in this Agreement and not otherwise defined shall
have the same meaning as in the Plan.
 
2.             Time-Based Vesting.
 
Except as otherwise provided in paragraphs (b) and (c) of Section 3, the RSUs
shall vest on the earlier of (i) the first anniversary of the Award Date or (ii)
the date of the annual meeting of the stockholders of the Company in the year
following the Award Date (the earlier of such dates, the “Vesting Date”);
provided that on such Vesting Date, the Participant is, and has been at all
times since the Award Date, a director of the Company.
 
3.             Additional Vesting Provisions.
 
(a)           Termination of Relationship with the Company.  In the event that
the Participant ceases to be a director of the Company for any reason not
described in paragraphs (b) or (c) below prior to the Vesting Date, RSUs shall
be immediately forfeited to the Company.
 
(b)           Death.  In the event that the Participant's service with the
Company is terminated by reason of death prior to the Vesting Date, the RSUs
shall vest 100% upon the date of such death.


(c)           Change in Control Event.  In the event that the Participant’s
service as a director ceases within one year after a Change in Control Event
that occurs prior the Vesting Date, the RSUs shall vest 100% upon the date of
such cessation.
 
4.             Delivery of Shares
 
(a)           The Company shall deliver the Shares that become issuable pursuant
to an RSU within the sixty-day period following the date the RSUs vest pursuant
to Sections 2 or 3 above.
 
(b)           The Company shall not be obligated to deliver Shares to the
Participant unless the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including, without
limitation, any applicable federal or state securities laws and the requirements
of any stock exchange upon which shares of Common Stock may then be listed.
 
5.             Restrictions on Transfer.
 
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.
 
6.             Provisions of the Plan.
 
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
 
7.             Dividends; Other Corporate Transactions.


(a)           If at any time during the period between the Award Date and the
date that Shares are delivered after the RSU vests, the Company pays a dividend
or other distribution with respect to its Common Stock, including without
limitation a distribution of shares of the Company’s stock by reason of a stock
dividend, stock split or otherwise, then on the date the Shares issuable upon
vesting of the RSU are delivered, the Company shall pay the Participant, at the
time of delivery of Shares pursuant to Section 4, the dividend or other
distribution that would have been paid on such Shares if the Participant had
owned such Shares during the period beginning on the Award Date and ending on
the respective delivery date.  No dividend or other distribution shall be paid
with respect to RSUs that are forfeited.


(b)           In the event of a Reorganization Event, then the rights of the
Company under this Agreement and all other terms of this Agreement (including
without limitation vesting provisions) shall inure to the benefit of the
Company's successor and shall apply to the cash, securities or other property
which the Common Stock was converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Shares. Such cash, securities or other property shall be delivered or
paid at the time provided in Section 4.


(c)           Except as set forth in Section 7(a) or (b) above and in the Plan,
neither the Participant nor any person claiming under or through the Participant
shall be, or have any rights or privileges of, a stockholder of the Company in
respect of the Shares issuable pursuant to the RSUs granted hereunder until the
Shares have been delivered to the Participant.


8.             Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to any applicable conflicts of laws.
 
 
 
 
 
 
 
9.             Unfunded Rights.  The right of the Participant to receive Common
Stock pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
 
10.           Compliance with Section 409A of the Code.  This Agreement is
intended to provide for payments that are exempt from or compliant with Section
409A.  Accordingly, a Participant shall have no right to designate the taxable
year of payment.  Notwithstanding any other provision of this Agreement, if and
to the extent any portion of any payment under this Agreement to the Participant
is deferred compensation payable upon his or her separation from service and the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service”, except as Section 409A may then permit.
 
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.
 
        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.
 
THERMO FISHER SCIENTIFIC INC.
 
By:___________________________
      Title:   ______________________
Address:              _________________
                              _________________
 
______________________________


______________________________
[Name of Participant]
 
Address:              _________________
                              _________________






 
 
2
 
 

